Citation Nr: 0727539	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  96-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with functional bowel disorders.

2.  Entitlement to a service connection for residuals of a 
duodenal ulcer, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated 
as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than October 27, 
2003 for the assignment of a 50 percent disability rating for 
PTSD.

6.  Entitlement to service connection for diverticulosis and 
diverticulitis, to include as secondary to service-connected 
PTSD.

7.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for a musculoskeletal 
disorder, claimed as a back disorder, to include as secondary 
to service-connected PTSD.

9.  Entitlement to service connection for bladder cancer, to 
include as secondary to service-connected PTSD.

10.  Entitlement to service connection for impotence, to 
include as secondary to service-connected PTSD.

11.  Entitlement to service connection for urethritis, to 
include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
October 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

The gastrointestinal issues

The remote procedural history of this case has been addressed 
in previous Board decisions.  For the sake of brevity, it 
will not be repeated.

In a December 2002 decision, the Board denied service 
connection for a gastrointestinal disorder, to include 
residuals of duodenal ulcer, GERD, diverticulosis, and 
diverticulitis.

The veteran appealed the Board's December 2002 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  By a February 2006 Order, the Court vacated the 
December 2002 Board decision and remanded the case for 
further development.  

In June 2006, the Board remanded the claim for further 
development.  In an April 2007 supplemental statement of the 
case (SSOC), the RO continued the denial of service 
connection for a gastrointestinal disorder, to include 
residuals of duodenal ulcer, GERD, diverticulosis, and 
diverticulitis.  These issues are once again before the 
Board.

In July 2007, the undersigned Veterans Law Judge denied a 
motion of the veteran's representative to advance the appeal 
on the Board's docket.  See 38 C.F.R. 
§ 20.900(c) (2006).

Previously, the RO and the Board treated the issue of service 
connection for a gastrointestinal disability as a single 
issue.  However, in light of the Board's decision below in 
which service connection is granted for GERD, service 
connection is denied for residuals of a duodenal ulcer, and 
further development is needed for service connection for 
diverticulosis and diverticulitis, the issue has been 
recharacterized as four issues.  

The other issues

During the pendency of the veteran's appeal to the Court, the 
RO promulgated a rating decision in April 2004, which in 
pertinent part assigned an increased rating of 50 percent for 
the veteran's service-connected PTSD, effective October 27, 
2003; and denied entitlement to TDIU.  The veteran perfected 
an appeal.  In June 2006, the Board remanded the claim for 
further development.  In an April 2007 SSOC, the RO continued 
the denials of a rating in excess of 50 percent for PTSD, an 
earlier effective date for the assignment of a 50 percent 
disability rating for PTSD, and TDIU.  These issues are once 
again before the Board.

By a July 2005 rating decision, the RO, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for a cardiovascular disorder, a musculoskeletal 
disorder, bladder cancer and impotence, all to include as 
secondary to the service-connected PTSD.  That decision also 
found that new and material evidence had not been received to 
reopen a previously-denied claim of entitlement to service 
connection for urethritis on a direct basis, and denied 
service connection for the same disability as secondary to 
the service-connected PTSD.  The veteran timely expressed 
disagreement as to those denials.  In June 2006, the Board 
remanded those claims so that the RO could issue a Statement 
of the Case (SOC).  In April 2007, the RO issued a SOC as to 
these claims.  In June 2007, the veteran perfected an appeal 
of those denials by submitting a VA Form 9.



Remanded issues

The issues of service connection for diverticulosis and 
diverticulitis, a cardiovascular disorder, a musculoskeletal 
disorder, bladder cancer, impotence, and urethritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issue not on appeal
 
A May 2007 statement from the veteran's counsel suggests that 
the veteran is seeking special monthly compensation based on 
the need for aid and attendance.  This matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The competent medical evidence links the veteran's GERD 
with functional bowel disorders to gastrointestinal symptoms 
in service.

2.  The competent medical evidence of record does not support 
a finding that the veteran currently has a duodenal ulcer or 
residuals thereof.

3.  The medical and other evidence of record indicates that 
the veteran's PTSD has been manifested by difficulty adapting 
to stressful circumstances and an inability to establish and 
maintain effective relationships.  Such symptomatology has 
been productive of occupational and social impairment with 
deficiencies in most areas, although not being productive of 
total occupational and social impairment.

4.  The veteran's service-connected disabilities are PTSD 
(now rated 70% disabling) and GERD with functional bowel 
disorder, not yet rated.  A combined 70 percent disability 
rating is now in effect.

5.  The medical and other evidence of record shows that the 
veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.

6.  A January 1999 rating decision granting service 
connection for PTSD and assigning a 30 percent disability 
rating for PTSD was not appealed by the veteran.

7.  On October 27, 2003, the RO received the veteran's claim 
for an increased rating for PTSD.  In the April 2004 rating 
decision, a 50 percent disability rating was assigned 
effective October 27, 2003.  The veteran filed a timely NOD 
as to the effective date of the assignment of the 50 percent 
disability rating.

8.  Since October 27, 2002, it is factually ascertainable 
that the veteran's PTSD has been manifested by at least an 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  GERD with functional bowel disorders was incurred in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A duodenal ulcer and residuals thereof was not incurred 
in or aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

3.  The criteria for an increased disability rating, 70 
percent, for the service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

4.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.3, 4.16, 
4.19 (2006).

5.  The criteria for an effective date of October 27, 2002 
for the assignment of a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for GERD as well as 
for residuals of a duodenal ulcer, an increased rating for 
PTSD, TDIU, and an earlier effective date for the assignment 
of a 50 percent disability rating for PTSD.  As explained 
below, the remaining issues on appeal are being remanded for 
further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In February 1998 and November 1999, the Board remanded the 
claim for service connection for a gastrointestinal disorder 
for further development.  

Pursuant to the February 1998 Board remand, the veteran was 
supposed to be scheduled for a Travel Board hearing; however, 
he withdrew his request for a such a hearing in April 1998.  
Pursuant to the November 1999 Board remand, the RO obtained 
VA treatment records.  Also, pursuant to that remand, the 
veteran underwent VA examination in February 2002 and the 
February 2002 VA examiner rendered a medical nexus opinion 
regarding the veteran's gastrointestinal disorder, in 
conformity with the Board's remand instructions.  

In June 2006, the Board remanded the claims of service 
connection for a gastrointestinal disorder, an increased 
rating for PTSD, TDIU, and an earlier effective date for the 
assignment of a 50 percent disability rating for PTSD.

Pursuant to the June 2006 Board remand, the veteran underwent 
a VA examination in October 2006 and the October 2006 VA 
examiner rendered a medical nexus opinion regarding the 
veteran's GERD and active service, in conformity with the 
Board's remand instructions.  While the October 2006 VA 
examiner did not render an opinion on whether the veteran's 
GERD is related to his service-connected PTSD as required by 
the Board's remand instructions, in light of the decision 
below, the veteran is not prejudiced by the RO's failure to 
comply with the directives of the June 2006 remand.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

The October 2006 VA examiner did not diagnose residuals of a 
duodenal ulcer.  Therefore, that examiner did not have to 
render an opinion on whether residuals of a duodenal ulcer 
are related to active service or to service-connected PTSD.

Pursuant to the June 2006 remand, the RO reviewed the 
additional evidence regarding the service-connected PTSD and 
TDIU, and issued a SSOC in April 2007.

In the June 2006 remand, the Board requested that the RO 
provide the veteran to provide additional notice under the 
Veterans Claims Assistance Act of 2000 (VCAA) pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, a March 2006 letter which was not of record at the 
time of the June 2006 remand reflects that the veteran 
received such notice pursuant to Dingess/Hartman.  Thus, the 
veteran is not prejudiced by the RO's failure to provide the 
veteran with another Dingess/Hartman letter since such a 
letter would be superfluous.

The Board finds that the RO has complied with the directives 
of the February 1998, November 1999, and June 2006 remands to 
the extent necessary to adjudicate the claims of service 
connection for GERD with functional bowel disorders and 
residuals of a duodenal ulcer, an increased rating for PTSD, 
a TDIU, and an earlier effective date for the assignment of a 
50 percent disability rating for PTSD.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in July 
2001, December 2003, and March 2006, which were specifically 
intended to address the requirements of the VCAA.  The July 
2001 VCAA letter informed the veteran of the evidence 
necessary to establish direct service connection.  The 
December 2003 VCAA letter informed the veteran of the 
evidence necessary to establish direct and secondary service 
connection, an increased rating, and TDIU.  The March 2006 
VCAA letter told the veteran of the evidence necessary to 
establish an earlier effective date for a disability rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
July 2001 and December 2003 letters, VA asked the veteran to 
identify relevant medical evidence and to send medical 
records.  In both letters, VA also provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the July 2001 and December 2003 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination if VA decides it is necessary to make a decision 
on his claims.  [VA examinations were conducted in August 
1998, November 1998, July 2001, February 2002, February 2004, 
May 2005, and October 2006.]

In the July 2001 VCAA letter, the veteran was told that VA 
had requested VA treatment records and a VA examination and 
that VA would make reasonable efforts to help him get 
evidence to support his claim.  In the December 2003 VCAA 
letter, the veteran was advised that VA was responsible for 
getting relevant records from any Federal agency, to include 
records from the military, VA medical centers (including 
private facilities where VA authorized treatment), and the 
Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the July 2001 and December 2003 VCAA letters, the RO told 
the veteran that he may submit the evidence relevant to his 
claims.  These requests are open ended.  The VCAA letters 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

Moreover, the veteran's is represented by an attorney, who is 
presumably familiar with the requirements of the VCAA.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's initial claim with respect to this appeal was 
adjudicated by the RO in the June 1995 rating decision.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the initial 
adjudication of the claim in June 1995 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See SSOCs issued in March 2002 and April 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  The veteran and his counsel have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current existence of a disability, is not at 
issue with regard to the claim of service connection for GERD 
with functional bowel disorders.  The claim for that 
particular disorder was denied based on element (3), 
relationship of such disability to the veteran's service.  
The claim of service connection for residuals of a duodenal 
ulcer was denied based on elements (2) and (3), current 
existence of a disability and relationship of such disability 
to the veteran's service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to those two crucial elements.

As for the PTSD and TDIU claims, elements (2) and (3) are not 
at issue as to those claims because service connection has 
already been granted for the service-connected disabilities 
on appeal.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to current level of disability, element (4), in 
the December 2003 and March 2006 VCAA letters.  Similarly, 
the RO specifically addressed element (5) in the March 2006 
VCAA letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent a letter to the veteran in March 2006 
that addressed element (4), degree of disability, and element 
(5), effective date.  The veteran was afforded an opportunity 
to respond.  See SSOC issued in April 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to five elements 
in Dingess/Hartman.  

As discussed below, the Board is granting service connection 
for GERD, an increased rating for PTSD, and TDIU.  The Board 
is not responsible for assigning an initial disability rating 
or an effective date for service connection, or the effective 
dates for the increased disability rating for PTSD and TDIU.  
The Board is confident that should additional notice pursuant 
to Dingess/Hartman be required, such will be provided to the 
veteran.

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a duodenal ulcer, any 
questions as to the degree of disability and appropriate 
effective date to be assigned are rendered moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, statements of a VA doctor, and 
reports of January 1989, July 2001, February 2002, February 
2004, May 2005, and October 2006 VA examinations, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.

The veteran and his counsel have not identified any specific 
outstanding evidence
In a June 2007 statement, however, the veteran's counsel 
questioned the adequacy of the VA PTSD examinations.  
However, the reports of the February 2004 and May 2005 
examinations appear to be complete, thorough and well 
reasoned.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].

It is well established that lay persons without medical 
training, such as the veteran's counsel, are not competent to 
comment on medical matters such as the adequacy of a mental 
status examination.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

It appears that the counsel was merely dissatisfied with the 
conclusions of the examiners, which as discussed below were 
to some degree unfavorable to the veteran's claim.  However, 
this is not a legitimate reason for the Board to order 
another examination.  As the Court has stated, VA's "duty to 
assist is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [emphasis in 
original]; see also Counts v. Brown, 6 Vet. App. 473, 478-79 
(1994).

If the veteran's counsel believed that another examination or 
medical opinion would add anything of value to the record, 
she was free to obtain such on her own and forward it to VA, 
as explained in the December 2003 VCAA letter to the veteran.  
See 38 U.S.C.A. § 5107(a) [a claimant has the responsibility 
to support a claim for benefits].

Furthermore, in an April 2006 statement, the veteran reported 
that "my back is causing the PTSD to get worse."  The 
latest VA examination was completed in May 2005.  The Court 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  There has been submitted no competent medical 
evidence by or on behalf of the veteran showing a change in 
his service-connected PTSD.  In fact, it does not appear that 
the veteran has received recent treatment for his PTSD.  
Moreover, the reports of the February 2004 and May 2005 VA 
examinations and the 2005 VA treatment records reflect that 
the veteran reported an increase in psychiatric 
symptomatology due to his back disability.  Therefore, his 
complaint of a worsening of his PTSD due to his back 
disability had already been considered prior to his April 
2006 statement.  

Finally, even if the Board accepts the veteran's vague 
assertion of a worsening of his PTSD, there is simply no 
indication that his PTSD has worsened to such an extent that 
the  PTSD symptomatology approximates the criteria for a 100 
percent disability rating.  As discussed elsewhere in this 
decision, a 100 percent disability rating is indicative of 
gross impairment in thought processes or communication, which 
is not demonstrated in this case.

In short, there is no reasonable basis for ordering another 
examination of the veteran.   See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) [another VA examination is not warranted 
based on the mere passage of time].  A remand under such 
circumstances would be a useless expenditure of scare VA 
medical and adjudicative resources, and would perpetuate 
"the hamster-wheel reputation of veterans law."  See Coburn 
v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).  Therefore, another VA examination is not 
warranted.  

As noted in the Stegall section of this decision, there is no 
medical nexus opinion of record addressing direct and 
secondary service connection for residuals of a duodenal 
ulcer.  As discussed below, in the absence of competent 
medical evidence of a current duodenal ulcer or residuals 
thereof, a medical nexus opinion is an impossibility.  [As 
will be discussed below, the veteran's claim of entitlement 
to service connection for diverticulosis and diverticulitis 
is being remanded for a medical nexus opinion regarding 
secondary service connection.  The Board is doing so because, 
unlike the duodenal ulcer issue, there is in fact evidence of 
a current disability which triggers the duty to obtain a 
nexus opinion under Charles v. Principi, 16 Vet. App. 370 
(2002).]

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of an 
attorney, who has presented written argument on his behalf.  
He testified before a Hearing Officer at the RO in June 1998.  
As noted in the Introduction section of this decision, in 
April 1998 the veteran withdrew his request for a Travel 
Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to five of the issues on appeal.  As is discussed 
below, the remaining issues are being remanded for additional 
development.



1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) with functional bowel disorders.

2.  Entitlement to a service connection for residuals of a 
duodenal ulcer.

For the sake of economy, the Board will address these two 
issues simultaneously.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2006); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As was described in the Introduction, this issue was 
previously before the Court and was remanded in February 
2006.  The Board initially wishes to make it clear that it is 
aware of the Court's instructions in Fletcher v. Derwinski, 1 
Vet. App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

GERD with functional bowel disorders

The Board will apply a Hickson analysis.  Concerning element 
(1), current disability, the report of the October 2006 VA 
examination and the April 2007 addendum reflect a diagnosis 
of GERD with functional bowel disorders.  Similarly, various 
statements of a VA doctor, VA treatment records, and reports 
of July 2001 and February 2002 VA examinations all show a 
diagnosis of GERD.  Hickson element (1), current disability, 
is met.

Hickson element (2), in-service disease, is also arguably 
met.  Service medical records dated in July and August 1959 
show that the veteran was hospitalized for complaints of 
abdominal pain.  

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is 
conflicting evidence on this crucial matter.

Evidence against the veteran's claim includes a report of a 
February 2002 VA examination, which is based on both a review 
of the claims file and an examination of the veteran.  The 
examiner stated the following: 

[The veteran's] in-service records indicate that in 
1959 he was admitted to an infirmary because of 
abdominal pains of several-week (sic) duration and 
hematemesis of about a cup of dark red material.  
[The veteran] was subsequently diagnosed with a 
duodenal ulcer, and was treated medically with 
phenobarbital, Amphojel, and banthine, which 
produced prompt clearing of all signs and symptoms.  
He was subsequently discharged.  In-service records 
indicate no further problems.

It is my opinion, based on review of his in-service 
records and his [VA medical center] file records, 
that [the veteran's] in-service episodes of 
abdominal pain and hematemesis are not related to 
his [GERD] . . . .  While in service, [the veteran] 
was diagnosed with a duodenal ulcer, and his 
subsequent [esophagogastroduodenoscopy] in 1994, 
when out of service, revealed no defects of the 
stomach or duodenum.

The Board notes that the February 2002 VA examiner provided 
an explanation for his conclusion; in essence, the examiner 
indicated that the veteran had a duodenal ulcer in service, 
which subsequently resolved, and that any in-service 
gastrointestinal symptomatology was unrelated to the GERD 
which was diagnosed after service.

Evidence in favor of the veteran's claim includes an October 
2003 statement from a VA doctor.  That doctor stated the 
following:

I am currently seeing [the veteran] as a patient ... 
and [the veteran] currently carries any active 
diagnosis of esophageal reflux disease ....

Upon review of some old service connected medical 
records of [the veteran], I do note that he was 
seen at the Station Hospital on July 20, 1959, for 
a condition which was diagnosed as a duodenal 
ulcer.  He was treated for this condition and 
returned to service.  Later records indicate a 
history of peptic ulcer disease and esophageal 
reflux disease.  Both esophageal reflux disease and 
the peptic ulcer disease are similar in that they 
are caused by a hypersecretion of stomach acid and 
to some extent could be considered the same 
pathology that is presenting in two different 
areas.  In the case of the ulcer, it was showing up 
in the duodenum.  In the case of the esophageal 
reflux disease, it is showing up in the esophagus.  
However, both go back to the hypersecretion of 
stomach acid.

As to whether or not this condition first noted on 
these records are (sic) the same condition that he 
is currently being seen for more recently, I would 
have to say that it probably is a continuation of 
the same condition.  Although I do not know that 
[the veteran] has had any recent problems with 
duodenal ulcers, I feel that the hypersecretory 
state is a long-term problem that he has been 
dealing with for many years.

The Board notes that the VA doctor provided a thorough 
explanation for his conclusion; in essence, the VA doctor 
indicated that the veteran's in-service symptomatology was 
hypersecretion of stomach acid in service, resulting in a 
duodenal ulcer at that time, and that the hypersecretion of 
stomach acid that began in service has caused his GERD.

There is one other medical opinion in favor of the veteran's 
claim, the opinion of the October 2006 VA examiner.  The 
October 2006 VA examiner opined that the veteran's "current 
gastroesophageal reflux symptoms are at least as likely as 
not caused by or a result of his military service."  

The Board finds that the evidence is at least in equipoise as 
to the crucial question of medical nexus.  While the opinion 
of the February 2002 VA examiner is a thorough one, there 
are, nonetheless, two other medical opinions, to include one 
definitely based on a review of the service medical records, 
in favor of the veteran's claim.  Hickson element (3) has 
therefore been met.  

In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
GERD with functional bowel disorders.  The benefit sought on 
appeal is accordingly allowed.

As a final matter with respect to this issue, the veteran has 
posited another theory of entitlement to service connection 
for the GERD, namely on the basis the disorder was caused or 
aggravated by the service-connected PTSD.  In light of the 
Board's decision herein to grant the benefits sought on 
appeal based on in-service incurrence, the veteran's other 
theory has been rendered moot and need not be further 
addressed by the Board.  

Duodenal ulcer

Turning first to element (2), in-service disease, as was 
alluded to above a duodenal ulcer was diagnosed during an in-
service hospitalization from July to August 1959.  Hickson 
element (2) is satisfied.  Further, to the extent that the 
veteran claims that 
He has GERD which is related to his service-connected PTSD, 
element (2) is met as well, since service connection has been 
granted for PTSD.

However, the critical question with respect to this claim is 
whether the veteran currently has a duodenal ulcer or 
residuals thereof.  This is a medical question which the 
Board cannot answer itself.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) [the Board is prohibited from exercising 
its own independent judgment to resolve medical questions].  
There is of record much evidence, discussed below, concerning 
the existence of a duodenal ulcer post service.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

A May 1994 VA treatment record reveals that the veteran 
reported that he had been told in the 1960s that he had 
peptic ulcer disease.  This assertion by the veteran to a 
medical professional is not competent medical evidence of a 
current diagnosis of a duodenal ulcer or residuals thereof.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) [a claimant's account of what a 
physician purportedly said, filtered as it is through a lay 
person's sensibilities, is not competent medical evidence].

Although the veteran's treating VA doctor noted in a November 
2002 statement that the veteran had a history of ulcerative 
disease, in the October 2003 statement, that doctor indicated 
that he did not know whether the veteran had had any recent 
problems with duodenal ulcers.  The statements of that VA 
doctor do not reveal a diagnosis of a current duodenal ulcer 
or residuals thereof.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) [service connection may not be granted for a 
diagnosis of a disability by history].

In addition, more recent VA treatment records show that this 
same VA doctor has not recently diagnosed a duodenal ulcer or 
residuals thereof

While the initial report of the October 2006 VA examination 
reflects a diagnosis of peptic ulcer disease, the examiner in 
the April 2007 addendum noted that a clear diagnosis was 
difficult in this case.  Ultimately the examiner diagnosed 
only GERD with some component of functional bowel disorders 
[as noted above the Board has granted service connection 
therefore].  In other words, the October 2006 VA examiner's 
final diagnosis did not include peptic ulcer disease.  

VA treatment records from July to August 1962 show that the 
veteran was hospitalized for complaints of palpitations, 
vomiting blood, and blackout spells.  A lipoma of the 
anterior abdominal wall, which caused the veteran to vomit on 
palpation, was removed.  The diagnosis was duodenal ulcer, 
observed for and not found.  In other words, although a 
duodenal ulcer was suspected, such was rules out in favor of 
the lipoma.

The overwhelming majority of four volumes worth of VA 
treatment records dated from 1987 to the present, to include 
a May 1994 endoscopy report showing a normal duodenal bulb, 
show no diagnosis of a duodenal ulcer or residuals thereof.  
Moreover, the October 2003 report of a VA physician, quoted 
above, is expressly congruent with these negative medical 
reports.  The physician stated:  "I do not know that [the 
veteran] has had any recent problems with duodenal ulcers."



The Board places great weight on these treatment records.  
See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

Moreover, reports of the January 1989 and July 2001 VA 
examinations do not reflect a diagnosis of a duodenal ulcer.  
Similarly, the February 2002 VA examiner did not diagnose a 
duodenal ulcer.  The February 2002 VA examiner noted that the 
veteran was diagnosed with a duodenal ulcer in service, but 
that treatment produced a prompt clearing of all signs and 
symptoms.  The February 2002 examiner added that in-service 
records indicated that no further problems and that a 
subsequent esophagogastroduodenoscopy in 1994 revealed no 
defects of the stomach or duodenum.  The Board places great 
weight on the report of the February 2002 VA examination, 
since the examiner unequivocally made a diagnosis reflecting 
no current diagnosis of a duodenal ulcer. 

To the extent that the veteran and his representative are 
asserting that the veteran in fact does have a current 
diagnosis of a duodenal ulcer or residuals thereof, it is now 
well established that lay persons without medical training, 
such as the veteran and his former representative, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In an August 1999 appellant's brief, the veteran's former 
representative asserted that August and September 1998 VA 
treatment records show residuals of an ulcer.  See the August 
1999 appellant's brief, page 2.  Such VA records do not in 
fact show such a diagnosis.  

In short, there is much medical evidence, stretching back 
over a number of years, showing no diagnosis of or treatment 
for a duodenal ulcer or residuals thereof.  This evidence 
outweighs the sketchy evidence in favor of the claim, some of 
which evidently emanated from the veteran himself.  It 
appears that the two physicians who at one time suggested 
that duodenal ulcer disease existed post service later found 
no peptic ulcer disease.  In essence, there is no competent 
medical evidence which indicates that duodenal ulcer disease 
currently exists.  A preponderance of the evidence of record 
is therefore against the claim as to this element.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [noting 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].  In the absence of competent medical 
diagnosis of a current duodenal ulcer or residuals thereof, 
service connection may not be granted.  

The veteran has had ample opportunity to submit competent 
medical evidence of a current duodenal ulcer or residuals 
thereof, and he has failed to do so.  
See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

For reasons stated above, Hickson/Wallin element (1) has not 
been met, and the veteran's claim for service connection for 
residuals of a duodenal ulcer fails on that basis alone.

As for element (3), no competent medical nexus opinion 
exists.  It is clear that in the absence of a current 
diagnosis of a duodenal ulcer or residuals thereof, a medical 
nexus opinion would be an impossibility.  

In summary, in the absence of elements (1) and (3), the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a duodenal 
ulcer.  The benefit sought on appeal is accordingly denied.



3.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 50 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.



Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Initial matter - the TDIU claim

As will be discussed below, the Board is granting the 
veteran's claim of entitlement to TDIU.  While a claim for 
TDIU may not be considered when a 100 percent rating is in 
effect [see VAOPGCPREC 6-99 and Herlehy v. Principi, 15 Vet. 
App. 33 (2001)], it does not necessarily follow that 
consideration of the award of a 100 percent rating for a 
service-connected disability is precluded when a TDIU has 
been awarded.  A claim for TDIU "presupposes that the rating 
for the [service-connected] condition is less than 100% and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, the award of TDIU 
is not dispositive of the veteran's increased-rating claim.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence, which is not service 
connected.  Indeed, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2006); 
VAOPGPREC 2-97 (Jan. 16, 1997) [no compensation shall be paid 
if a disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  See 
also, in general, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in full remission.  
A report of an October 1998 VA examination reveals that the 
alcohol dependence had been in remission for 16 years.  
Indeed, the record does not reflect any treatment for active 
alcohol use.  The February 2004 VA examiner noted that the 
veteran had not demonstrated any substance-abuse disorders 
for the past 21 years.  Although an August 2005 VA treatment 
record reflects that the veteran has possible vascular 
dementia versus normal age-related decline that was 
exacerbated in part by a remote history of alcohol abuse, it 
does not appear that alcohol dependence and any current 
residuals thereof significantly contribute to the veteran's 
current psychiatric symptomatology.

Moreover, in addition to PTSD and alcohol dependence, the 
veteran has also been diagnosed as having other psychiatric 
disorders, namely social phobia, panic disorder, generalized 
anxiety disorder, dysthymia, mood disorder secondary to a 
general medical condition, and possible vascular dementia 
versus normal age-related decline.  While the February 2004 
and May 2005 VA examiners assigned different GAF scores for 
PTSD, panic disorder, and social phobia, the May 2005 VA 
examiner indicated that the panic disorder and social phobia 
were secondary to the service-connected PTSD.  Moreover, the 
May 2005 VA examiner specifically indicated that the veteran 
did not have a generalized anxiety disorder or a mood 
disorder secondary to a general medical condition.  The May 
2005 VA examiner also noted that the veteran's depressed mood 
was consistent with PTSD as opposed to a major depressive 
disorder.  

Simply put, the medical records, for the most part, do not 
attempt to differentiate the veteran's psychiatric 
symptomatology between the service-connected PTSD and the 
other psychiatric disorders.  Thus, to the extent that there 
indeed exists any psychiatric disorder in addition to the 
service-connected PTSD, the Board will ascribe any and all 
psychiatric symptoms to the PTSD.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, the Board finds that 
the veteran's symptoms more appropriately warrant the 
assignment of a 70 percent rating under Diagnostic Code 9411.

The veteran's treating psychiatrist has consistently assigned 
a GAF score of 40 for past several years.  The veteran's 
treating psychologist has assigned GAF scores ranging from a 
low of 40 to a high of 55 for the past few years.  The 
February 2004 VA examiner assigned GAF scores of 50 and 60 
for PTSD and panic disorder without agoraphobia, 
respectively.  The April 2005 VA examiner assigned GAF scores 
of 60, 55, and 50 for PTSD, panic disorder without 
agoraphobia, and social phobia, respectively.  These GAF 
scores are precisely what are contemplated in the criteria 
for a 70 percent rating ("occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations . . ."). 

The veteran clearly has difficulty in adapting to stressful 
circumstances (including work or a worklike situation) and an 
inability to establish and maintain effective relationships.  
The February 2004 VA examiner described the veteran's social 
and interpersonal relationships as being rather marginal.  
The veteran is retired and has not worked since 1988.  He 
reported to the February 2004 VA examiner that he became 
disabled in 1988 because of a physical disability.  The April 
2005 VA examiner, however, noted the following effects of the 
veteran's PTSD on his social and occupational functioning: 
frequent and severe decreased efficiency, frequent and 
moderate decreased productivity, occasional and moderate 
decreased reliability, always and severe inability to perform 
work tasks, and frequent and moderate impaired work, family, 
and other relationships.

As for suicidal ideation, the veteran has consistently denied 
suicidal ideation, plans, or intent.  With regard to impaired 
impulse control, at the February 2004 VA examination, the 
veteran denied any history of violence or assaultiveness, and 
reported that he rarely felt worried about his temper and 
hurting someone.  The February 2004 VA examiner noted that 
the veteran did not have any impaired impulse control.  
Similarly, at the May 2005 VA examination, the veteran 
reported that he infrequently had anger and that he never 
directed his anger outward.  The May 2005 VA examiner noted 
that the veteran's impulse control was good and that there 
was no history of episodes of violence or assaultiveness.  

There is also no evidence that the veteran has obsessive 
rituals which interfere with routine activities.  There is no 
indication that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  At the February 2004 VA 
examination, his rate and flow of speech were entirely 
normal.  While the report of the May 2005 VA examination 
shows that the veteran's speech was described as being 
hesitant, the report notes that the veteran has hearing 
difficulties with slowed responses to speech.  

There is also no evidence of spatial disorientation.  
Additionally, there is no indication of neglect of personal 
appearance and hygiene.  At the February 2004 VA examination, 
the veteran presented to the interview with casual and clean 
clothing and good personal hygiene.  The report of the May 
2005 VA examination reveals that the veteran was described as 
being clean, neatly groomed, and appropriately and causally 
dressed.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the Board acknowledges that the veteran 
complains of panic attacks and a panic disorder has been 
diagnosed, and that dysthymia has been diagnosed and 
depressive symptoms have been otherwise noted.  However, at 
the May 2005 VA examination, the veteran reported that he 
only had panic attacks once a month and only felt depressed 
once a week.  Thus, there is no indication that the veteran's 
feelings of depression or panic are so severe as to affect 
his ability to function independently, appropriately, and 
effectively.  

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD is 
more serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2005).  

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  The only higher rating available is 100 percent.  
For reasons expressed immediately below, the Board has 
concluded that the evidence does not support a conclusion 
that the veteran has symptoms of total occupational and 
social impairment which would warrant the assignment of a 
100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The report of the February 2004 
VA examination reflects that there was no impairment of the 
veteran's thought processes or communication.  At the May 
2005 VA examination, his thought process was unremarkable, 
logical, goal directed, and relevant, and his thought content 
was unremarkable.  

There is no evidence of persistent delusions or 
hallucinations.  VA treatment records and the reports of the 
February 2004 and May 2005 VA examinations reflect that there 
were no delusions or hallucinations.  

The veteran is not in persistent danger of hurting herself or 
others, and there is no evidence of grossly inappropriate 
behavior.  As discussed above, the veteran has no suicidal 
ideation.  There is also no suggestion in the record that his 
psychiatric symptomatology results in disorientation of other 
symptoms which would cause him to unintentionally injure 
himself.  As discussed above, the veteran does not have 
impaired impulse control.  As for hurting others,  the 
veteran has consistently denied homicidal ideation, plans, or 
intent.  No grossly inappropriate behavior was noted in the 
reports of the VA examinations or in the VA treatment 
records.  In fact, the report of the May 2005 VA examination 
specifically notes that he did not have any inappropriate 
behavior.

As for an intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), there is no finding consistent with inadequate 
personal hygiene or any indication that the veteran requires 
any assistance with such functions.  The veteran's personal 
hygiene has not been reported to be dirty or disheveled in 
anyway.  The May 2005 VA examiner noted that the veteran had 
an ability to maintain personal hygiene.  While it was noted 
at the May 2005 VA examination that the veteran had problems 
with activities of daily living in that he had a severe 
impairment in performing household chores and a slight 
impairment regarding shopping, there was no impairment as to 
toileting, grooming, self-feeding, bathing, and dressing and 
undressing.  Therefore, an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene) is not shown.

There is no evidence that the veteran is disoriented as to 
time or place.  VA treatment records and the reports of the 
VA examinations reveal that the veteran was alert and 
oriented times three on various mental status evaluations.

While the veteran has reported some memory problems, the 
evidence is not consistent with memory loss of close 
relatives, his own occupation, or his own name.  The February 
2004 VA examiner noted that the veteran was reporting 
primarily a recent memory loss, to include inability to 
remember names of others and to turn off his car or close a 
drawer.  However, the report of the May 2005 VA examination 
shows that the veteran's remote and immediate memory were 
normal and that his recent memory was only mildly impaired.  
At the examination, the veteran incorrectly reported his 
Social Security number on a pre-examination questionnaire but 
did recall his Social Security number correctly when asked.  
The examiner noted that the veteran reported forgetfulness 
and mild memory difficulties that appear to be the result of 
the normal aging process.  

In short, while some mild memory loss is evident, it has been 
ascribed to the aging process (the veteran is 73 years of 
age).  There is simply no indication that the veteran cannot 
remember the names of his siblings, his occupational history, 
or his own name.  In that regard, the Board also notes that 
the veteran has been able to report his family and work 
histories.  Accordingly, severe memory loss consistent with 
the criteria for a 100 percent disability rating is not 
demonstrated.

In short, the veteran's PTSD symptoms, while productive of 
significant impairment, are not so severe that the veteran 
can be said to be totally impaired.  Despite demonstrated 
difficulties with respect to social relationships, the 
veteran is clearly able to function socially, as has been 
demonstrated by having good relationships with his siblings; 
occasionally going on dates and to dances; attending church 
weekly and teaching Sunday school regularly; being involved 
with the American Legion; eating lunch daily at a restaurant 
where he plays cards; and developing friendships, albeit not 
close ones, with others in a senior citizen living 
environment.  Hence, while the veteran may have difficulty 
coping with others, the evidence does not demonstrate total 
social impairment.  With respect to occupational impairment, 
this is clearly demonstrated, but such is contemplated in the 
assignment of a 70 percent rating.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  The Board has not identified 
any other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
100 percent rating have been approximated, and the veteran 
has pointed to no such pathology.

Based on the evidence reported above, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is not consistent with a 100 percent rating, but 
is more reflective of occupational and social impairment, 
with deficiencies in most areas, consistent with a 70 percent 
rating.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
counsel has in connection with this appeal indicated, nor 
presented evidence to support the premise, that his service-
connected PTSD results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2006) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In any event, as described below, the Board is 
granting a TDIU.  

Conclusion 

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.

4.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

See Moore, 1 Vet. App. at 359.

Analysis

Bernard considerations

The veteran's service-connected disabilities are PTSD (now 
rated 70% disabling) and GERD with functional bowel disorders 
which has not yet been rated.  At least a combined 70 percent 
disability rating is now in effect.  

The RO has not been afforded the opportunity to rate the GERD 
with functional bowel disorders; the Board's grant of service 
connection for GERD with functional bowel disorders would 
ordinarily be grounds for a remand for the TDIU claim.  
However, in light of the Board's favorable decision as to 
this issue, the veteran is not prejudiced by the Board's 
consideration of the TDIU claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Discussion

Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (the PTSD) the service-connected 
disabilities meet the schedular criteria for consideration of 
TDIU under 38 C.F.R. § 4.16(a).  

The veteran also has non-service-connected disabilities, 
including a back disability, osteoarthritis, an array of 
cardiovascular disorders, and residuals of bladder cancer.  
The Board notes initially that there is no question from a 
review of the medical evidence of record that the veteran is 
incapable of sustaining substantially gainful employment when 
all of his disabilities, both service-connected and non-
service-connected, are considered.  The question that remains 
to be answered is whether his service-connected disabilities, 
alone, can support such a finding.

With respect to whether the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation, there is conflicting 
evidence.  [Although all service-connected disabilities must 
be considered, as a practical matter, the principal service-
connected disability is the PTSD.]

The veteran has not worked since 1988 when he retired, 
apparently because of a physical disability.  However, the 
recent medical evidence, discussed above, shows an increase 
in severity of the veteran's PTSD as it pertains to 
occupational impairment.  The veteran's treating psychiatrist 
has consistently assigned a GAF score of 40 for past several 
years, which represents a major impairment in social, 
occupational or school functioning.  Also, the April 2005 VA 
examiner noted the following effects of the veteran's PTSD on 
his social and occupational functioning: frequent and severe 
decreased efficiency, frequent and moderate decreased 
productivity, occasional and moderate decreased reliability, 
always and severe inability to perform work tasks, and 
frequent and moderate impaired work, family, and other 
relationships.

In short, the Board has carefully weighed the evidence of 
record and finds that there exists an approximate balance of 
evidence for and against the claim as to the crucial mater of 
whether the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.  When the evidence for and against the claim is 
in relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant.  See 38 U.S.C.A. § 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).  With resolution of doubt in 
the veteran's favor, the Board concludes that a grant of TDIU 
is warranted under 38 C.F.R. § 4.16(a).

5.  Entitlement to an effective date earlier than October 27, 
2003 for the assignment of a 50 percent disability rating for 
PTSD.

Pertinent law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

Effective dates - increased ratings

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2006).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  In making this 
determination, the Board must consider all of the evidence, 
including that received prior to a previous final decision.  
Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2006).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2006).

Finality

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).  The 
decision does not become final, however, unless the veteran 
is notified of the decision.  See Hauck v. Brown, 6 Vet. App. 
518 (1994), 38 C.F.R. § 3.103(a) (2006).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  
The date of receipt shall be the date on which a claim, 
information or evidence was received at VA.  38 U.S.C.A. § 
101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim. 38 C.F.R. § 3.155 
(2006).

Analysis

The veteran seeks an effective date earlier than the 
currently assigned October 27, 2003 for the 50 percent 
disability rating for PTSD.    

Procedural history

In a January 1999 rating decision, service connection was 
granted for PTSD and a 30 percent disability rating was 
assigned effective January 13, 1994.  The veteran was 
notified of that rating decision in a February 16, 1999 
letter.  He did not express disagreement with the assignment 
of the 30 percent disability rating or the effective date.  

On October 27, 2003 the RO received the veteran's claim for 
an increased rating for PTSD.  In the April 2004 rating 
decision, a 50 percent disability rating was assigned for 
PTSD effective October 27, 2003.  The veteran perfected an 
appeal as to the effective date of the assignment of a 50 
percent disability rating for PTSD.

Discussion

In a May 2004 Notice of Disagreement, the veteran's counsel 
asserted that the RO failed to consider any VA and private 
treatment records that would have entitled the veteran to an 
earlier effective date for the 50 percent disability rating.  
The counsel also argued that VA had failed to evaluate all of 
his various correspondence filed in the past to determine 
whether the veteran filed an informal claim for an increased 
disability rating prior to October 2003.

In a June 2007 statement, the veteran's counsel argued that 
the Board should consider the following theories of 
entitlement: 

1) unadjudicated claims for TDIU benefits, 2) 
claims based on newly submitted medical records, 3) 
non-final decisions based on fatal procedural 
errors, 4) the denial of then existing evidence and 
4) the failure to apply then existing rating 
criteria.

It is unclear why veteran's counsel has first two items 
listed.  Interestingly, the veteran's counsel did not point 
to any specific unadjudicated claims for an increased rating 
or TDIU, nor did she identify any specific error on the part 
of the RO in any specific decision.  Indeed, the Board is 
hard pressed to understand exactly what "the denial of then 
existing evidence" means. 

To the extent that the Board can detect any specific, 
coherent legal argument in counsel's contentions, the first 
two contentions appear to involve speculation that an earlier 
claim for an increased rating was filed (although none was 
identified by counsel).  The last three contentions may be 
attempts at claims of clear and unmistakable error (CUE).  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that where a rating decision which established an effective 
date for a grant of service connection and an initial 
assignment of a disability rating becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

However, any claim of CUE must be pled with specificity.  See 
Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd 
sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  
See also Baxter v. Principi, 17 Vet. App. 407, 411 (2004) ["A 
CUE motion may not be made with 'broad brush allegations' but 
instead CUE must be alleged with specificity and, unless the 
error would amount to CUE on its face, requires persuasive 
reasoning as to why the result would have been 'manifestly 
different' but for the alleged error."].  The veteran's 
counsel has not specifically challenged the January 1999 
rating decision on the basis of CUE.  The January 1999 rating 
decision was unappealed and thus became final by operation of 
law.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.200, 
20.302(a), 20.1103.  

In short, no valid claim of CUE has been advanced by or on 
behalf of the veteran.  An earlier effective date may not be 
granted on that basis.  His counsel's remaining argument is 
that there may be an unspecified claim or claims for an 
increased disability rating prior to the one in October 2003.  
Notwithstanding counsel's lack of specificity on this matter, 
the Board is obligated to ascertain whether the veteran had 
an unadjudicated claim pending prior to the October 27, 2003 
statement.  
The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Accordingly, the Board must look to the 
period prior to October 27, 2003 to see if an earlier claim, 
formal or informal, for an increased rating for PTSD exists. 

Despite the vague assertions of the veteran's counsel about 
unadjudicated claims, submission of medical records, and 
correspondence, the Board finds that the veteran did not file 
a formal claim for an increased rating for PTSD or for TDIU 
prior to October 27, 2003, nor did he identify any medical 
evidence regarding his PTSD that would have raised a claim 
for an increased rating for PTSD prior to October 27, 2003.  

Neither the veteran nor his counsel has identified a formal 
claim for PTSD or TDIU prior to October 27, 2003, nor have 
they pointed to any submission of medical evidence that would 
have raised a claim for an increased rating for PTSD.  More 
specifically, neither the veteran nor his counsel has 
identified a correspondence that could be construed as a 
formal or informal claim for an increased rating for PTSD.  

In a December 2002 statement, the veteran asserted that his 
gastrointestinal disorder was secondary to his service-
connected PTSD "which I am disabled percentage wise."  See 
December 2002 letter to the Board, page 3.  However, the 
veteran in that statement merely indicated that he was 
receiving compensation for his PTSD; he did not claim that he 
wanted a higher percentage, that is, an increased rating, for 
his PTSD.  Therefore, that letter is not a formal or informal 
claim for an increased rating for PTSD, since it did not 
express an intent to seek an increased rating.

The veteran continually received VA treatment for PTSD prior 
to October 2003.  However, none of the VA treatment records 
is an informal claim for an increased rating for PTSD because 
none of the treatment records reflect an intent to apply for 
an increased rating.  An informal claim must identify the 
benefit sound; the mere reference in medical treatment 
records to that disability is not a claim.  See 38 C.F.R. 
§ 3.155 (2006); see also Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) [an informal claim must identify the benefit 
sought]; Ellington v. Nicholson, No. 04-0403 (U.S. Vet. App. 
July 25, 2007) [in the absence of a sufficient manifestation 
of an intent to apply for benefits for a particular disease 
or injury, a document providing medical information in and of 
itself is not an informal claim for VA benefits].  

In sum, after careful review, the Board concludes that there 
is of record no unacted-upon claim, formal or informal, for 
an increased rating for PTSD prior to October 27, 2003.  The 
veteran and his representative have not identified such 
claim.  
Therefore, the date of the claim remains October 27, 2003.  

The final matter for consideration is whether it is factually 
ascertainable that an increase in disability occurred within 
the one-year period prior to October 27, 2003. 
See 38 C.F.R. § 3.400(o) (2006).

On November 25, 2002, a VA psychology intern assigned a GAF 
score of 45 for the veteran's social phobia and history of 
PTSD.  On January 30, 2003, the veteran's long-time treating 
psychiatrist assigned a GAF score of 45 for PTSD, generalized 
anxiety disorder, and mood disorder secondary to a general 
medical condition; in April 2003, that same psychiatrist 
assigned a lower GAF score of 41 for the same disorders.  A 
July 2003 VA treatment record indicates that a GAF score of 
49 was assigned by the veteran's long-standing treating 
psychologist for PTSD, generalized anxiety disorder, panic 
disorder, and social phobia.  These GAF scores represent at 
least what is contemplated in the criteria for a 50 percent 
rating ("occupational and social impairment with reduced 
reliability and productivity"), especially given that the RO 
assigned a 50 percent disability rating for the period from 
October 27, 2003 when the veteran has had similar GAF scores.  

Therefore, the Board finds that it is factually ascertainable 
that the level of the veteran's PTSD symptomatology for the 
year prior to the filing of his claim for an increased 
disability rating was consistent with the assignment of a 50 
percent rating under Diagnostic Code 9411.  An effective date 
of October 27, 2002 is therefore assigned for the increased 
rating.  Prior to that date the previously assigned 
30 percent rating is continued.  To that extent, the appeal 
is allowed.

Additional comment

As is discussed above, in this decision the Board is 
assigning a 70 percent disability rating for PTSD.  It is not 
the Board's responsibility to assign an effective date 
therefor.  The Board intimates no conclusion, legal or 
factual, as to that matter. 




ORDER

Service connection for GERD with functional bowel disorders 
is granted.

Service connection for residuals of a duodenal ulcer, on a 
direct basis and as secondary to PTSD, is denied.

A disability evaluation of 70 percent is granted for PTSD, 
subject to governing regulations concerning the payment of 
monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.

Entitlement to an effective date of October 27, 2002 for the 
award of a 50 percent disability evaluation for service-
connected PTSD is granted, subject to governing regulations 
concerning the payment of monetary benefits.








	(CONTINUED ON NEXT PAGE)





REMAND

6.  Entitlement to service connection for diverticulosis and 
diverticulitis, to include as secondary to service-connected 
PTSD.

7.  Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for a musculoskeletal 
disorder, claimed as a back disorder, to include as secondary 
to service-connected PTSD.

9.  Entitlement to service connection for bladder cancer, to 
include as secondary to service-connected PTSD.

10.  Entitlement to service connection for impotence, to 
include as secondary to service-connected PTSD.

11.  Entitlement to service connection for urethritis, to 
include as secondary to service-connected PTSD.

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further evidentiary development.  Specifically, there are 
certain unanswered medical questions which need to be 
addressed.  

In the June 2006 Board remand, the Board directed the RO to 
obtain a medical opinion on whether any gastrointestinal 
disorder found is secondary to the service-connected PTSD.  
The October 2006 VA examiner diagnosed diverticulosis but did 
not address whether the veteran's diverticulosis and 
diverticulitis are related to the service-connected PTSD.  
Therefore, the RO did not comply with the directives of the 
June 2006 remand.  See Stegall, supra.  An opinion concerning 
secondary service connection must be obtained.  If possible, 
the veteran's claims file should be made available to the 
October 2006 VA examiner in order to obtain a medical opinion 
regarding secondary service connection.

The Court has held that in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and active service, it is necessary to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and active service and/or the service-connected 
disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).
In this case, there is of record a service medical record 
dated in April 1954 showing a diagnosis of non-venereal 
urethritis and a service medical record dated in May 1961 
reflecting an impression of positional back strain.  There is 
recent medical evidence showing a back disorder and 
urethritis.  Under such circumstances, medical nexus opinions 
are necessary to address any relationship between the current 
back disorder and active service and between any current 
urethritis and active service.  

Also, medical nexus opinions are necessary to address any 
relationship between the current back disorder and PTSD, and 
between any current urethritis and PTSD.

There is recent medical evidence showing cardiovascular 
disorders, bladder cancer, and impotence.   Under such 
circumstances, medical nexus opinions are necessary to 
address any relationship between the current cardiovascular 
disorder and PTSD, the bladder cancer and PTSD, and impotence 
and PTSD.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran's 
claims file to be reviewed by the October 
2006 VA examiner, if available, or 
another physician with appropriate 
expertise in order to provide an overview 
of the nature and etiology of his 
diverticulosis and diverticulitis.  After 
review of all pertinent medical records, 
the October 2006 VA examiner or other 
physician should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's PTSD caused or 
aggravated the diverticulosis and 
diverticulitis.  If physical examination, 
diagnostic testing, or referral to a 
psychologist or psychiatrist is deemed to 
be necessary by the reviewing physician, 
such should be accomplished.  A report 
should be prepared and associated with 
the veteran's VA claims folder.  

2.  VBA must arrange for a physician to 
review the medical records in order to 
determine the etiology of the veteran's 
claimed cardiovascular disorder(s), back 
disorder, urethritis, bladder cancer, and 
impotence.  

The reviewing physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's PTSD 
caused or aggravated any of the veteran's 
cardiovascular disorders, to include 
cardiomyopathy, hypertension, deep vein 
thrombosis, and peripheral vascular 
disorder.

The reviewer should also provide an 
opinion as to  whether it is as least as 
likely as not that the veteran's back 
disorder is directly related to his 
military service; and whether it is at 
least as likely as not that the service-
connected PTSD caused or aggravated the 
back disorder.

After review of all pertinent medical 
records, the reviewer should determine 
whether the veteran currently has 
urethritis.  If urethritis is diagnosed, 
the examiner should provide an opinion as 
to whether it is as least as likely as 
not that the urethritis is related to the 
veteran's military service, and as to 
whether it is as least as likely as not 
that the veteran's PTSD caused or 
aggravated the urethritis.  

After examination of the veteran and 
review of all pertinent medical records, 
the reviewing physician should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's PTSD 
caused or aggravated bladder cancer and 
its residuals and/or impotence.  

If physical examination, diagnostic 
testing and/or referral to a specialist 
for consultation is deemed to be 
necessary by the reviewing physician, 
such should be accomplished.  

A report of the should be associated with 
the veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his counsel should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


